Appeal from judgment in favor of plaintiff entered in Delaware county clerk’s office November 1,1900. The Cheyenne Consolidated Mining Company was a corporation organized under the laws -of this State, and held certain mining lands in Lawrence county, S. Dak. One A. C. Edgerton was its president and a creditor to the extent of something over $21,000. This plaintiff and certain other persons were also its creditors, each in a several different amount. In December, 1881, each of such creditors assigned to Edgerfcon his debt against the company and took from him a receipt, of which the following is a copy, save that the name of the assigning •creditor was written in the blank left herein;
“ In consideration of the assignment to me by of his claim against the Cheyenne Consolidated Mining Co., I do hereby agree to endeavor to collect the claim and to settle with with and pay over to said the amount really due him by said
“A. C. EDGERTON.
“N. Y., Dec. 16,1881.
“ Signed in the presence of
“ Joskph W. Mitschke.”
There is no legitimate evidence of what the arrangement was between Edgerton and such creditors, save what appears from such receipt. After such assignments, and on or about January 5,1882, Edgerton, as the owner of all the claims, obtained in his own name á judgment against the company for the sum of §43,312.25, and in March, 1882, caused the said premises of the company, in • Lawrence county, Dak., to be sold thereunder and himself bid them off for the full sum of such judgment; and a certificate of such sale was, by the sheriff of such county, then issued to him. On the 12th day of May, 1882, Edgerton died, having taken no further steps in the matter. Ann Eliza Edgerfcon, his widow, was sole executrix and devisee under his will, with power to sell and convey all the real estate left by him. By deeds dated May 3,1884, and May 3,1886, the sheriff of Lawrence county conveyed to her as s\ich devisee and as the holder of the certificate of sale issued to her husband the property in question, which conveyance was duly recorded in that county. Such widow subsequently, on August25,1885, sold and conveyed a portion of such premises to this defendant, and by a further deed on November 30, 1886, conveyed to him the remainder of such premises. There is no evidence whatever as to the value of the premises so conveyed to the defendant, except such as may be inferred from the said price bid for them by said Edgerton. The price paid for them by the defendant to Mrs. Edgerton was $1,500. In February, 1899, the several creditors who had taken receipts from Edgerton liaving assigned their claims against him and this defendant to Robert McNaught, this plaintiff, this action was begun. It was tried at Special Term and a judgment rendered against the defendant decreeing that the laintiff was the owner of an undivided two undred and five-four hundred and twenty-seconds of said premises, and that the defendant held the title thereto in trust for such plaintiff, and the defendant was thereby directed to immediately convey such undivided share to said plaintiff. From such judgment this appeal is taken.—